Nichols, J.
The writ of error in the present case excepts to a judgment of the trial court which overruled the defendant’s general demurrer to the plaintiffs’ petition, sustained two grounds of special demurrer to the plaintiffs’ petition, and sustained the plaintiffs’ demurrer to the defendant’s answer. Ill this judgment the plaintiff was given time to amend to meet the defendant’s special demurrers. No further judgment appears to have been rendered by the trial court. Held:
The judgment complained of is not such a judgment as is subject to review, and this court is without jurisdiction of the writ of error. Norton v. Hamilton, 92 Ga. App. 2 (87 S. E. 2d 442); Myers v. Grant, 212 Ga. 182 (91 S. E. 2d 335); Jacoby v. Jacoby, 212 Ga. 295 (92 S. E. 2d 7).

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.